Citation Nr: 1213153	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-45 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied entitlement to the benefits sought on appeal.  The rating decision also denied service connection for hypertension, shortness of breath, a bilateral foot condition, and entitlement to nonservice-connected pension.  In his notice of disagreement, the Veteran stated that he wished to appeal the denial of his "claim."  Then, he specifically referred to his inability to work, his back injury, his shortness of breath, and his bilateral hearing loss.  

Thereafter, in August 2010, the Veteran was informed that nonservice-connected pension was granted.  As this represents a total grant of benefits sought on appeal, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

A statement of the case was issued on the remaining three appealed claims in November 2009.  However, the Veteran only filed a substantive appeal with respect to his application to reopen the previously denied service connection claim for a back injury and the claim for service connection for bilateral hearing loss.  As such, the claim of entitlement to service connection for shortness of breath is not currently before the Board.  

The Board notes that in his November 2009 VA Form-9, the Veteran requested a hearing before a Veterans Law Judge.  However, the record reflects that in a statement received by VA in November 2009 (and confirmed in a March 2010 correspondence) the Veteran withdrew his hearing request.  As such, no hearing was scheduled and the hearing request is considered withdrawn.

The Board notes that the RO reopened the service connection claim for a low back disability.  However, the Board has a legal duty to consider the new and material evidence issue regardless of the RO's actions.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 1380 (Fed.Cir. 1996).  Thus, the Board must first review the RO determination that new and material evidence has been submitted to reopen the previously denied claim.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  An unappealed December 1995 rating decision denied reopening of the Veteran's claim for service connection for a back disability. 

3.  The evidence received since the December 1995 rating decision, when considered by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability. 

4.  The Veteran's back disability was not caused by or a result of a disease or injury in service, nor was arthritis of the back manifested in the year following service discharge.


CONCLUSIONS OF LAW

1.  The December 1995 rating decision, which denied reopening of the claim for service connection for a back disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011). 

2.  The evidence received subsequent to the December 1995 rating decision denying reopening of the claim for service connection for a back disability is new and material, and the claim for service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  A back disability was not incurred during service, and the incurrence of arthritis of the back during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

As the claim of entitlement to service connection for a back disability is being reopened, there is no need to review whether VA's statutory duties to notify and assist have been met as they pertain to claims to reopen, as any error would be non-prejudicial.  

With regard to the service connection claim on the merits, the Board finds that VA's duty to notify was satisfied by a letters sent to the Veteran in July 2008 and December 2008.  The letters addressed all of the notice requirements, to include notice regarding disability ratings and effective dates, and were sent prior to the initial unfavorable decision by the Agency of Original Jurisdiction (AOJ) in March 2009.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the service connection claim, including service treatment records, private medical records, VA treatment records, records associated with a Social Security Administration (SSA) disability benefits determination, and by affording the Veteran a VA examination.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that together, the October 2008 VA examination report and the September 2009 addendum opinion obtained in this case are adequate.  The examiner reviewed the claims file and all pertinent evidence of record and thoroughly examined the Veteran.  Moreover, September 2009 addendum opinion report provides an adequate rationale for the stated opinion.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

	I.  New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

The Veteran originally filed a claim for service connection for a back disability in December 1982.  In a January 1983 rating decision, the RO denied the claim.  The evidence of record at the time of the January 1983 denial included the service treatment records, which show that on November 29, 1966 the Veteran was seen for latissimus dorsi strain.  On December 5, 1966 the Veteran was seen for the same back trouble.  He complained of pain in the right paravertebral musculature with standing for over two hours.  The impression was myalgia, right lumbar.  A December 6, 1966 service treatment record notes that the Veteran was seen for back trouble, as before.  On December 7, 1966 the Veteran was seen for persistent right flank pain, aggravated with standing, relieved with stretching.  The assessment was right flank tenderness above iliac crest.  X-rays of the lumbar spine from December 8, 1966 show no evidence of fracture or bone destruction of the lumbar spine.  There was a suggestion in the lateral view of minimal narrowing of the twelfth thoracic vertebral body.  Intervertebral disc spaces were normal.  There was no evidence of spondylolisthesis.  The impression was no abnormality seen in the lumbar spine.  A repeat view of the twelfth thoracic vertebral body was recommended because of the suggestion of narrowing of the twelfth thoracic vertebral body.  A repeat X-ray of the twelfth thoracic vertebral body dated on December 15, 1966 revealed no evidence of fracture or bone destruction.  There was a radiolucent line overlying the anterior aspect of T-12, which was noted to have the appearance of an embryonic vessel.  This was noted to be the location of a vessel which enters the vertebral body in fetal life.  This was found to be "grossly of no significant consequence."  The separation examination report notes that the Veteran had low back strain in December 1966; it was treated and there was no problem since December 1966.  The Veteran displayed full range of motion of the back on examination, without pain or tenderness.  There was no complication or sequela noted from the December 1966 injury.  On the separation report of medical history, the Veteran indicated that he had then had, or had ever had, back trouble.

The claim was denied by the RO in January 1983 because the back injury in service was found to be an acute condition, without residuals.  The Veteran did not appeal the January 1983 rating decision; therefore, it became final.  38 C.F.R. §§ 20.200, 20.202, 20.1103.

In a December 1995 rating decision, the RO denied the Veteran's application to reopen his claim for service connection for a back injury.  The evidence then of record included the service treatment records and a September 1995 VA examination report, which notes that the Veteran injured his lower back in 1966 when he jumped out of a truck with a full pack.  The examination report also notes that he did not sustain a fracture at that time.  It was further noted that he now complained of constant pain with radiation into both legs.  He has increased pain with all activities and with weather changes.  He has not undergone back surgery but does occasionally wear a back brace at work.  Examination revealed tenderness to palpation at L3-5 on the right with palpable spasm.  The diagnosis was residuals of lumbar spine injury.  A September 1995 X-ray study revealed a radiographically normal lumbar spine.  

The claim to reopen was denied in December 1995 because there was no evidence to show that any current back complaints are etiologically related to the Veteran's military service.  The Veteran did not appeal the decision.  As such, the December 1995 rating decision became final.  38 C.F.R. §§ 20.200, 20.202, 20.1103. 

The evidence associated with the claims file subsequent to the December 1995 rating decision includes SSA records, VA medical records, VA examination reports, and the Veteran's own assertions.  The Board finds that such evidence is new and material within the meaning of the laws and regulations set forth above, and as such, the claim for service connection for a back disability is reopened. 

With respect to the SSA records and all newly added medical evidence, the Board finds that these records are new in that they were certainly not of record at the time of the December 1995 rating decision.  Moreover, the evidence is new in that it contains a February 2008 X-ray study of the lumbosacral spine, which reveals mild multilevel degenerative changes of the lumbosacral spine.  On all previous X-rays of the Veteran's spine, no abnormalities were found.  However, this finding is not material in that it does not relate to an unestablished fact necessary to substantiate the claim.  In this regard, the claim was not previously denied on the basis that the Veteran did not have a current back disability.  It was denied on the basis that there was no evidence showing that any current back disability is caused by or related to an injury in service.

None of the other newly added medical evidence is material in that none of these records contains any medical opinion showing that the degenerative changes of the Veteran's back are etiologically related to service, which is the missing element of the claim.  Instead, the October 2008 VA examiner opined that it is less likely than not that the current back problem is related to the back pain he was treated for in service.  The October 2008 examiner did not provide any rationale for the stated opinion.  However, the VA examiner provided September 2009 VA addendum, which states that the current back disability is more likely related to chronic wear and tear over the years since the Veteran was discharged from service.  Therefore, the medical evidence added to the record is not considered new and material evidence.

With respect to the Veteran's statements, the October 2008 VA examination report reflects the Veteran's contention that he began having back pain during service and that his back has been bothering him ever since then.  Significantly, the evidence missing at the time of the December 1995 rating decision is evidence that the current back disability is etiologically related to active service.  Although there is no competent medical evidence indicating that the Veteran currently has a back disability that is etiologically related to his military service, the Veteran is competent to describe symptoms of back pain, and he is competent to attest to the presence of such back pain since service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  None of the evidence previously of record includes any sort of allegation by the Veteran that he has suffered from continuity of back symptomatology since service.  As such, the Veteran's statement that he has had continuous back pain since service is new and material evidence.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the appellant's previously denied claim for service connection for a back disability. 

	II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 38 C.F.R. §§ 3.307, 3.309. 

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a back disability.

The Veteran contends that he currently suffers from a back disability that was incurred during service in 1966.  Additionally, in his VA Form-9, he stated that he believes that walking on the flight line for eight to 10 hours, nine days out of 14, increased his back injury.  Also, being required to jump from the back of a 2.5 ton truck onto concrete without adequate footwear contributed to his back problems.  

The service treatment records reflect that on November 29, 1966 the Veteran was seen for latissimus dorsi strain.  On December 5, 1966 the Veteran was seen for the same back trouble.  He complained of pain in the right paravertebral musculature with standing for over two hours.  The impression was myalgia, right lumbar.  A December 6, 1966 service treatment record notes that the Veteran was seen for back trouble, as before.  On December 7, 1966 the Veteran was seen for persistent right flank pain, aggravated with standing, relieved with stretching.  The assessment was right flank tenderness above iliac crest.  X-rays of the lumbar spine from December 8, 1966 show no evidence of fracture or bone destruction of the lumbar spine.  There was a suggestion in the lateral view of minimal narrowing of the twelfth thoracic vertebral body.  Intervertebral disc spaces were normal.  There was no evidence of spondylolisthesis.  The impression was no abnormality seen in the lumbar spine.  A repeat view of the twelfth thoracic vertebral body was recommended because of the suggestion of narrowing of the twelfth thoracic vertebral body.  A repeat X-ray of the twelfth thoracic vertebral body dated on December 15, 1966 revealed no evidence of fracture or bone destruction.  There was a radiolucent line overlying the anterior aspect of T-12, which was noted to have the appearance of an embryonic vessel.  This was noted to be the location of a vessel which enters the vertebral body in fetal life.  This was found to be "grossly of no significant consequence."  The separation examination report notes that the Veteran had low back strain in December 1966; it was treated and there was no problem since December 1966.  The Veteran displayed full range of motion of the back on examination, without pain or tenderness.  There was no complication or sequela noted from the December 1966 injury.  On the separation report of medical history, the Veteran indicated that he had then had, or had ever had, back trouble.

A September 1995 VA examination report notes that the Veteran injured his lower back in 1966 when he jumped out of a truck with a full pack.  The examination report also notes that he did not sustain a fracture at that time.  It was further noted that he now complained of constant pain with radiation into both legs.  He has increased pain with all activities and with weather changes.  He has not undergone back surgery but does occasionally wear a back brace at work.  Examination revealed tenderness to palpation at L3-5 on the right with palpable spasm.  The diagnosis was residuals of lumbar spine injury.  A September 1995 X-ray study revealed a radiographically normal lumbar spine.  

The SSA records and VA treatment records note findings of arthritis of the back and back pain.  

An October 2008 VA examination report reflects the Veteran's contention that he began having back pain during service and that his back has been bothering him ever since then.  The examiner diagnosed the Veteran with degenerative arthritis with degenerative disc disease of the lumbar spine.  After reviewing the claims file, examining the Veteran, and considering the Veteran's complaints, the examiner opined that it is less likely than not that the current back problem is related to the back pain he was treated for in service.  The October 2008 examiner did not provide any rationale for the stated opinion.  However, the VA examiner provided September 2009 VA addendum, which states that the current back disability is more likely related to chronic wear and tear over the years since the Veteran was discharged from service.  The examiner specifically stated that the Veteran's military duties of lifting and working on the flight line did not cause the degenerative changes on X-ray now, but they are due to normal wear and tear of the thoracolumbar spine and the years since then.  The examiner pointed out that X-rays in service did not show any significant abnormalities, and now they show significant degenerative changes.  In sum, the examiner opined that it is less likely than not that degenerative changes seen on current back X-rays are related to lifting and working on the flight line that the Veteran did in service.

The Board notes that the Veteran is competent to provide lay evidence concerning continuity of symptoms after service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').  Therefore, while the Veteran is competent to report ongoing back symptoms since service, no back disability was found during service.  Instead, X-rays were normal and on separation examination, objective findings regarding the back were all normal.  The first evidence of any complaints of a back disability noted after service is from his claim in December 1982, which is over 10 years after he was discharged from service.  

Moreover, the Veteran is not competent to render a diagnosis of arthritis or relate its etiology to active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  A diagnosis of arthritis requires X-ray studies; therefore, as noted above, the Veteran himself cannot render such a diagnosis.  As to the Veteran's lay assertions that he has had ongoing back pain since service, the Board affords greater probative weight to the September 2009 VA examiner's opinion that the current back disability is related to normal wear and tear of the back, than it does to the Veteran's lay assertions, which are not supported by the objective evidence of record.  

In sum, there is no evidence of arthritis or any chronic back disability in service.  To the contrary, the back was normal at separation, with specific findings that the previous back injury in 1966 was acute, and was not manifested by any residuals.  Moreover, there is no evidence of any diagnosis of arthritis of the back until February 2008, well over 30 years after service.  Importantly, X-rays from September 1995 reflect a normal lumbar spine.  Finally, the only medical opinion of record is against the claim.  As noted above, the Veteran's lay assertions have been considered, but they are outweighed by the medical evidence of record.

For the foregoing reasons, the claim for service connection for a back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for a back disability is granted.

Service connection for a back disability is denied.


REMAND

With respect to the claim for service connection for bilateral hearing loss, the Board notes that the Veteran underwent a VA audio examination in October 2009.  The report of that examination states that the Veteran's entrance audiogram in June 1966 was within normal limits.  Also noted was that several audiograms from June 18, 1968 to June 20, 1968 indicate varying degrees of hearing loss.  The VA examiner stated that the tests were repeated several times because the results were not thought to be accurate.  A final audiogram, which was conducted on June 20, 1968, indicates normal hearing.  The separation audiogram from March 1970 also indicates normal hearing, bilaterally.  Current audiogram results reflect that the Veteran meets the criteria for a diagnosis of hearing loss for VA purposes.  The examiner opined that it is not likely that the Veteran's current hearing loss is due to military service because the Veteran's hearing was within normal limits at the time of service discharge.  

A review of the service treatment records reflects that in June 1968 the Veteran complained that his ears felt stopped up, he had ringing in the ears, and that noise bothered him considerably for the past year, but it had become worse in the past two to three weeks.  The impression was blocked Eustachian tube.  Another June 1968 service treatment record notes that audiometry was consistent in four tries, hearing in the left ear was better than the right ear.  It was noted that the Veteran has a family history of deafness; his brother is deaf in one ear due to loud noise.  The Veteran indicated that he had been wearing ear protection but not ear plugs.  A June 20, 1968 service treatment record notes that the Veteran had marked hearing loss, right ear greater than left ear.  It was specifically noted that the Veteran worked on the flight line.  A July 1968 service treatment record notes that audiogram results revealed a mild sensorineural hearing loss bilaterally.  The degree of sensorineural hearing loss found was not considered disqualifying for any kind of duty.  

The post-service medical evidence also includes a May 2008 VA audiology consult notes that the Veteran had noticed hearing loss for at least a year.  He was noted to have a history of noise exposure in the Air Force, when he was exposed to B-52 jet engines without the use of hearing protection.  He denied workplace noise.  He was noted to be a hunter.  He denied the use of hearing protection.  No opinion as to the etiology of the diagnosed hearing loss was rendered.

The Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Board also observes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss. 

In this case, the VA examiner found that the Veteran's current hearing loss was not related to service because the Veteran's hearing was normal on his service separation examination.  The examiner did not provide any explanation regarding the negative opinion for the hearing loss claim other than the lack of medical evidence of hearing loss at service separation.  As noted above, the law does not necessarily require that hearing loss manifest in service.  In this case, there is evidence in service of some hearing complaints.  In rendering her opinion, the VA examiner did not actually address these in-service complaints or the findings of sensorineural hearing loss in service.  It would have been helpful had the examiner had brought her expertise to bear in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause. 

The Board also notes that the Veteran's Form DD-214 indicates that his last duty assignment was in security police and his MOS was the same.  Despite this MOS, the service treatment records clearly show that he worked on the flight line.  In a November 2010 Fast Letter 10-35, the Director of the VA Compensation and Pension Service provided a Duty MOS Noise Exposure Listing.  The Veteran's MOS number is not listed.  Nevertheless, the Veteran has stated that he provided security on the flight line for eight or more hours daily.  He was within 150 or 200 feet of B-52s and other engines.  The Veteran's service treatment records confirm his work on the flight line.  Moreover, the Board finds that the Veteran is competent to report in-service noise exposure as well as hearing problems both during and after service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  However, actual hearing loss (especially that established by 38 C.F.R. § 3.385) is not a condition capable of lay diagnosis, much less the type of condition that can be causally related to military service by lay testimony.  Davidson, 581 F.3d 1313  . 

Based on the foregoing, the Board finds that this matter should be remanded and that, upon remand, the RO should return the claims folder, to include a copy of this remand to the October 2009 VA examiner for the purpose of addressing whether in-service noise exposure could cause the Veteran is to progressively lose his hearing over the years, without regard to the hearing test results at service separation.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Additionally, in rendering the requested opinion, the examiner should address the findings of sensorineural hearing loss during service, as well as the Veteran's ear complaints during service.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's hearing loss.  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Here, as discussed above, the examination findings, set out as part of the October2009 examination report, are not adequate to enable the Board to provide a fully informed evaluation of the Veteran's claim. 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the examiner who conducted the October 2009 VA audio examination, if she is available.  The examiner must review the claims file and provide an opinion on the following: 

While the separation examination report does not show hearing loss at that time, is any current hearing loss at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years).  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison, and he or she should provide an interpretation of any audiometric findings contained on a graph.  

In rendering the above opinion, the examiner should discuss the June and July 1968 in-service ear/hearing complaints and audiogram results, as well as the Veteran's in-service noise exposure from working on the flight line.

The examiner must provide a rationale for the opinions expressed.  If the VA examiner is of the opinion that an opinion cannot be provided without resorting to speculation then he/she must provide a detailed medical explanation as to why this is so. 

In rendering the above opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

If the October 2009 VA examiner is not available, another qualified examiner should be requested to provide the above opinions.  Should another VA examination be necessary in order to accomplish that, one should be scheduled.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


